DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Supplemental After Final Amendment
	This Office Action is responding to applicant’s supplemental After Final amendment filed on 2/2/2022.  Claims 1, 4-5, 8-9, 13-14, 16-17, 19, and 22 have been amended.  Claims 20-21 have been cancelled.

Response to Arguments
	The objections to the drawings have been withdrawn in view of applicant’s amendment.
The non-statutory double patenting rejection has been withdrawn in view of applicant’s terminal disclaimer filing.

Terminal Disclaimer
The terminal disclaimer filed on 1/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,251,789 (s/n 15/109,104) has been reviewed and is accepted.  
The terminal disclaimer has been recorded.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Joseph Stevens on 2/12/2022.
The application has been amended as follows: 

1.	(Currently Amended)	A customizable ear insert for insertion into an outer ear and an ear canal of a user, comprising: 
a body formed of a photocurable polymer which has a first shape that is deformable and pliable; 
a light source configured to emit radiation that will cure the photocurable polymer, wherein the light source is positioned within a housing
a sleeve that surrounds at least a portion of the body, wherein the sleeve comprises an elastic material and a light reflective material that is configured to reflect radiation emitted from the light source into the body; and 
an attachment means; 
wherein the attachment means allows the sleeve and the body to be mechanically and removably connected to the housing, and 
when [[upon]] a portion of the sleeve and the body are [[being]] positioned within the ear canal of the user and exposed to the radiation emitted from the light source, the sleeve and the body adapted to conform to a portion of the ear canal of the user.

2.	(Original)	The customizable ear insert of claim 1, wherein the sleeve is affixed to the body. 

3.	(Original)	The customizable ear insert of claim 1, wherein the elastic material is selected from the group consisting of thermoplastic polyurethane and silicone. 

4.	(Previously Presented)	The customizable ear insert of claim 1, further comprising one or more transducers that are embedded within the body. 



6.	(Original)	The customizable ear insert of claim 4, wherein the one or more transducers are configured to measure pressure applied to the body. 

7.	(Original)	The customizable ear insert of claim 4, wherein the one or more transducers comprise strain gauges. 

8.	(Previously Presented)	The customizable ear insert of claim 1, further comprising a cavity located within the housing.

9.	(Previously Presented)	The customizable ear insert of claim 8, wherein the cavity is adapted to receive at least one speaker. 

10.	(Cancelled). 

11.	(Currently Amended)	The customizable ear insert of claim 1, wherein theattachment means comprises a 

12.	(Previously presented)	The customizable ear insert of claim 1, wherein the housing is adapted to receive at least one of an integrated circuit and a battery. 

13.	(Previously Presented)	The customizable ear insert of claim 8, wherein the cavity is adapted to receive at least one microphone, wherein the at least one microphone is a first microphone located in the housing. 

14.	(Previously Presented)	The customizable ear insert of claim 13, wherein the at least one microphone includes a second microphone located in the body. 

15.	(Original)	The customizable ear insert of claim 14, wherein the first microphone and the second microphone are configured to detect at least one of: 
audial leakage from the ear canal to an external environment and audial leakage from the external environment to the ear canal. 

16.	(Previously Presented)	The customizable ear insert of claim 13, wherein the first microphone is adapted to fluidly communicate with the outer ear and an external environment by way of a sound bore. 

17.	(Previously Presented)	The customizable ear insert of claim 9, wherein the at least one speaker is configured to be affixed to the housing. 



19.	(Currently Amended)	A customizable ear insert for insertion into an outer ear and an ear canal of a user, comprising: 
a body formed of a photocurable polymer which has a first shape that is deformable and pliable; 
a light source configured to emit radiation that will cure the photocurable polymer wherein the light source is positioned within a housing
a sleeve that has an interior surface that at least partially defines an internal region in which the body is disposed, wherein the sleeve comprises an elastic material and a light reflective material that is configured to reflect radiation emitted from the light source into the body; and
an attachment means;
wherein the attachment means allows the sleeve and the body to be mechanically and removably connected to the housing, and 
when [[upon]] positioning a portion of the sleeve and the body within the outer ear of the user and exposing the portion of the sleeve and the body to the radiation emitted from the light source, the sleeve and the body form a shape-retentive second shape adapted to conform to a portion of the outer ear of the user.

20.	(Cancelled)	

21.	(Cancelled)	 

22.	(Currently Amended)	A customizable ear insert for insertion into an outer ear and an ear canal of a user, comprising: 
a body formed of a photocurable polymer which has a first shape that is deformable and pliable; 
a light source configured to emit radiation that will cure the photocurable polymer, wherein the light source is positioned within a housing
a sleeve that surrounds at least a portion of the body; and
an attachment means; 
wherein the sleeve comprises an elastic material; and 
wherein the attachment means allows the sleeve and body to be mechanically and removably connected to the housing, and 
when [[upon]] positioning a portion of the sleeve and the body within the outer ear of the user and exposing the portion of the sleeve and the body to the radiation emitted from the light source, the sleeve and the body form a shape-retentive second shape adapted to conform to a portion of the outer ear of the user.



24. 	(Previously Presented) 	The customizable ear insert of claim 22, further comprising a light reflective material that is disposed over a first area of a surface of the sleeve.


Allowable Subject Matter
Claims 1-9, 11-19, and 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the art of record when considered alone or in combination neither anticipates nor renders obvious a customizable ear insert comprising a light source configured to emit radiation that will cure the photocurable polymer, wherein the light source is positioned within a housing, an attachment means, and wherein the attachment means allows the sleeve and the body to be mechanically and removably connected to the housing, in combination with all other features recited in the claim.
Regarding dependent claims 2-9 and 11-18, they are allowed due to their dependencies on independent claim 1.
Regarding independent claim 19, the art of record when considered alone or in combination neither anticipates nor renders obvious a customizable ear insert comprising a light source configured to emit radiation that will cure the photocurable polymer, wherein the light source is positioned within a housing, an attachment means, and wherein the attachment means allows the sleeve and the body to be mechanically and removably connected to the housing, in combination with all other features recited in the claim.
Regarding independent claim 22, the art of record when considered alone or in combination neither anticipates nor renders obvious a customizable ear insert comprising a light source configured to emit radiation that will cure the photocurable polymer, wherein the light source is positioned within a housing, an attachment means, and wherein the attachment means allows the sleeve and the body to be mechanically and removably connected to the housing, in combination with all other features recited in the claim.
Regarding dependent claims 23-24, they are allowed due to their dependencies on independent claim 22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
van Hal of U.S. Patent No. 9,338,568 discloses an inflatable earpiece, column 3 lines 38-42 discloses an radiation emitting device may be inserted into the opening of the inflatable cavity such that the radiation may be radiated directly onto the curable material.  van Hal does not disclose an attachment means allowing the sleeve and the body to be mechanically and removably connected to the housing.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMTU T NGUYEN/Examiner, Art Unit 3786